BRACE, P. J.
Tbis is an action to recover tbe value-of forty-six bead of cattle, alleged in tbe petition to be of' tbe value of six hundred dollars, and to bave been received by tbe defendant from tbe Minneapolis, St. Paul and Sault Ste. Marie Railway Co. at Minneapolis in tbe State of Minnesota to be delivered to tbe plaintiffs at Kansas City, Missouri, but which tbe defendant failed to deliver. Tbe answer was a general denial. Tbe case was submitted to tbe trial court upon an agreed statement of facts, in which it was agreed that “tbe amount plaintiff shall recover, if anything, shall not exceed $570.45 with 6 per cent interest from May *51922, 1896.” The plaintiff asked the court to declare the law to be “that upon the pleadings and facts agreed upon plaintiff is entitled to recover,” and the defendant asked the court to declare the law to be “that plaintiff is not entitled to> recover.” The court gave the declaration of law asked by the plaintiff, refused that of the defendant, rendered judgment for plaintiff for the sum of $544.26, and thereupon in due time the defendant filed its motion for new trial on the grounds that the finding of the court “is against the law,”' “is against the evidence,” “that upon the agreed statement of facts the finding should have been for the defendant,” “and that the court erred in giving and refusing declarations of law.” The motion for new trial being overruled, the defendant appealed to the Nansas City Court of Appeals, from which court the case was certified here on the ground “that said cause involves the construction of the federal statutes.”
While by the Constitution exclusive appellate jurisdiction is vested in this court in cases where the validity of a statute of the United States is drawn in question (art. 6, sec. 12), we know of no constitutional provision vesting such exclusive jurisdiction in this court in cases merely involving the construction of the federal statutes. So far as the present case is concerned, however, the record not only fails to show any ruling by the circuit court questioning the validity of any federal statute, but any ruling of the trial court upon any of those statutes brought to the appellate court for review, and the record failing to show jurisdiction in this court, the case was improvidently transferred. [Vansandt v. Hobbs, 153 Mo. 655; Kirkwood v. Johnson, 148 Mo. 632 and cases cited.]
The cause will therefore be remanded to the Kansas City Court of Appeals for determination.
All concur.